DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 17 Dec 2018 fails to comply with 37 CFR 1.98(a)(3)(i-ii) (see Foreign Language NPL reference listed as reference 8), which requires: (i) a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language (the concise explanation may be either separate from applicant’s specification or incorporated therein); and (ii) a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).   It has been placed in the application file, but the information referred to therein has not been considered (see MPEP 609.01).

Claim Objections
Claims objected to because of the following informalities:  
cl.11 “solids from the solids cooler” is believed to be in error for --the solids stream from the solids cooler--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the second recitation of “at least a portion of the combustor exhaust” renders the claim indefinite because it is unclear whether this portion is the same as, or different from, the previously recited portion.
Claims 2-11, 14, and 28 are also rejected for dependence on the above rejected claims. 
Regarding claim 7, the recitation “a CO2 stream” renders the claim indefinite because it is unclear whether this is the same as, or different from, the recycle CO2 stream previously recited. 
Claims 8-9 is also rejected for dependence on the above rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, 14, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan 6877322, in view of Persichilli (et al., Supercritical CO2 Power Cycle Developments and Commercialization: Why sCO2 can Displace Steam, April 2012, presented at Power-Gen India & Central Asia 2012, Pragati Maidan, New Delhi, India, retrieved on 27 April 2020 from https://www.echogen.com/_CE/pagecontent/Documents/Papers/why-sco2-can-displace-steam.pdf).
Regarding claim 1, Fan teaches a power generation system (10) comprising: 
a first power producing cycle that is an open loop or semi-closed loop cycle (incl. 44 and 50), the first power producing cycle comprising: 
a combustor (44) configured for combusting a solid fuel (64) with an oxidant (62) in the presence of a recycle CO2 stream (60 comprising recycle CO2) and outputting a combustor exhaust stream (to 68), wherein the combustor comprises a solid fuel inlet (for 64), an oxidant inlet (for 62), and a sulfur scrubbing component inlet (Col.7 ll.25-33), the sulfur scrubbing component being a calcium carbonate containing material (limestone; Col.7 ll.25-33); 
at least one power producing member (50) configured to receive at least a portion of the combustor exhaust stream (Fig 1), generate power (via 52), and output a turbine exhaust stream (60); and 
one or more elements (incl. 68) configured for recycling at least a portion of the combustor exhaust stream back to the combustor (68 processes combustor exhaust stream to be suitable for recycle through intervening processes); and 
a second cycle (bottoming steam cycle; Col.5 ll.25-40), 
wherein the power generation system includes at least one heating member (74) configured to receive a working fluid (water/steam; 74 is HRSG) from the second cycle and transfer heat thereto from a stream (part of exhaust from 60) generated from the first power producing cycle (Fig 1).
The working fluid of Fan’s second power producing cycle is water/steam (74 is HRSG).

However, Persichilli teaches how a HRSG boiler can be used in a combined cycle with gas turbine power plants (first power producing cycle) as a bottoming Rankine cycle (second power producing cycle) running steam (i.e., with a HRSG boiler; p.6 section titled “Heat recovery steam generators, paras.1-2). This second power producing cycle comprising at least one power producing member configured to receive the steam and generate power (p.6 section titled “Heat recovery steam generators, paras.1-2; p.9 para.2). Persichilli further teaches that such steam-based bottoming Rankine cycles may be replaced by CO2 bottoming cycles for improved compactness and lower costs (p.1 para.3). The example CO2 bottoming cycle (Fig 2 on p.4) being a closed loop (Fig 2) power producing cycle (with generator) utilizing CO2 as a working fluid (Fig 2 Cycle Description) comprising at least one power producing member (turbine with generator) configured to receive the CO2 working fluid and generate power (Fig 2), wherein at least one heating member (waste-heat exchanger) is configured to receive the working fluid (Flue gas supply) from another power producing cycle and transfer heat from this cycle to the closed loop CO2 cycle (Fig 2). 

    PNG
    media_image1.png
    675
    1421
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CO2 bottoming cycle of Persichilli in place of any steam-based bottoming cycle 
Regarding Claim 2, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the one or more elements of the first power producing cycle includes a filter unit (68) configured for removal of at least a portion of any solids present in the combustor exhaust stream (Col.7 ll.33-38). 
Regarding Claim 4, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the filter unit is configured for output of a solids stream comprising at least fuel ash (Col.7 ll.33-38) and a combustion flue gas stream (to 70) comprising at least CO2 (68 only removing solids, and the exhaust gas from 44 comprising CO2; Col.8 ll.26-30).
Regarding Claim 5, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the at least one power producing member of the first power production cycle is configured to receive the combustion flue gas stream from the filter unit (50 receiving flue gas from 44 that passes through 68 via 70, 72,36, and 48).
Regarding Claim 6, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the first power production cycle comprises a first heat exchanger (70, 76) configured to withdraw heat from the turbine exhaust stream (60 passes through 44, and then through 70, which is a cooler; or 60 passes through HRSG 74, and then through 76, which is a cooler). 
Regarding Claim 14, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the combustor further comprises a recycle CO2 inlet (for 60).
Regarding Claim 28, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the sulfur scrubbing component comprises limestone (Col.7 ll.25-29).

Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Persichilli, and further in view of Anderson 6505567.
Regarding Claim 3, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the combustor is a fluidized bed combustor (Col.5 ll.5-7). 

However, Anderson teaches a fluidized bed combustor (12) with a downstream cyclone filter (18) to filter combusted solids out of the combustor exhaust, the combusted solids being returned back to the combustor (12), at least some of the combusted solids being cooled (combusted solids in heat exchange relation with cooling steam in the wall structure of 18 before flowing to 30; or via heat exchanger 36 downstream of 18 and upstream of 12; Col.3 ll.54-57, Col.4 l.65 - Col.5 l.15), 

    PNG
    media_image2.png
    706
    514
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    498
    752
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solids recirculation of Anderson for the system of Fan in view of Persichilli, in order to make use of waste heat from the recycled solids for power generation (Anderson, Col.5 ll.47-52) and to control the combustion temperatures in the combustor (Anderson, Col.7 ll.19-23). 
Regarding Claim 10, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above including the use of CO2 bottoming cycles in place of steam bottoming cycles. Fan in view of Persichilli does not teach the at least one heating member configured to receive the CO2 working fluid from the second power producing cycle and transfer heat thereto from a stream generated from the first power producing cycle is a solids cooler configured to receive the solids stream from the filter unit.
However, Anderson teaches a fluidized bed reactor combustor (12) with a downstream cyclone filter (18) to return combusted solids back to the combustor (12), 

    PNG
    media_image2.png
    706
    514
    media_image2.png
    Greyscale

wherein a solids cooler (steam tubes integrated into the wall structure of 18; Col.3 ll.54-57) is configured to receive a working fluid (steam) from a second power producing cycle (with turbine 136; Col.5 ll.47-52) and transfer heat thereto (Col.3 ll.54-57, Col.5 ll.47-52) from the solids stream of the filter unit (18). 

    PNG
    media_image3.png
    498
    752
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solids cooler - transferring heat from the solids to a secondary working fluid - of Anderson for heating the secondary working fluid (steam replaced by CO2 as discussed above) of Fan in view of Persichilli, in order to make use of waste heat from the recycled solids for power generation (Anderson, Col.5 ll.47-52) and to control the combustion temperatures in the combustor (Anderson, Col.7 ll.19-23). 
Regarding Claim 11, Fan in view of Persichilli, and Anderson teaches all the limitations of the claimed invention as discussed above. 
Fan in view of Persichilli, and Anderson as discussed so far, does not teach a recycle line configured for recycle of solids from the solid cooler to the combustor of the first power producing cycle. 
However, Anderson further teaches the solids cooler arranged with the filter unit (18) such that the recycle line (26 to 28 and the subassembly 32, 34, 36, 38) is configured to recycle solids from the solids cooler to the combustor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route the solids from the solids cooler to the combustor as in Anderson for the system of Fan in view of Persichilli, and Anderson for the same reason as discussed above, i.e. in order to make . 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Persichilli, and further in view of Hughes 10775041.
Regarding Claim 7, Fan in view of Persichilli teaches all the limitations of the claimed invention as discussed above. Fan further teaches the first heat exchanger also being a water separator configured for receiving the turbine exhaust stream exiting the first heat exchanger and outputting a water stream and a CO2 stream (Col.7 ll.33-55).
Fan in view of Persichilli does not teach the first heat exchanger being separate from the water separator. 
However, Hughes teaches that a flue gas cooler (21) following a particulate removal device (19) in a power generation system (Fig 1) may be combined or separate from a condensate removal vessel (22) which separates condensed water from the flue gas (Col.12 ll.8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the combined cooler and condensate remover of Fan in view of Persichilli, into separate units as taught by Hughes, because Hughes teaches the substitutional equivalence of separated and combined coolers/water-separators (Col.12 ll.8-11).
Regarding Claim 8, Fan in view of Persichilli and Hughes teaches all the limitations of the claimed invention as discussed above. Fan further teaches a compressor/pump (36, 72; note, a fan, like a pump or a compressor, drives fluid movement) configured for pressurizing the CO2 stream (Fig 1). 

Response to Arguments 
Applicant’s arguments filed 27 January 2022 have been carefully considered but they are considered moot because they do not apply to the new combination of references used in the current rejections.	
Likewise, the Affidavit “Declaration under 37 CFR 1.132 of Miles Palmer” under 37 CFR 1.132 filed 27 January 2022 is considered moot because the arguments/assertions made therein are not applicable to the new combination of references used in the current rejection. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741